Title: From John Quincy Adams to Thomas Baker Johnson, 26 August 1820
From: Adams, John Quincy
To: Johnson, Thomas Baker


				
					My Dear Sir,
					Washington 26. Aug. 1820.
				
				I am engaged in preparing by order of both Houses of Congress a Report upon the subject of Weights and Measures, embracing a Statement of the Regulations of the several States of this Union concerning them—I wrote a circular Letter to the Governors of the several States requesting information, and from the Governor of Louisiana, received a Copy of the Law of the State, adopting the Weights and measures used at the at the United States Custom House—Not feeling authorized to give the Governor of the State any further trouble in the case, I take the Liberty of resorting to you, for other information which will come within the scope of my Report, and for which I know not to whom else to apply. I put my enquiries in the form of the following questions, and as I wish to have the Report ready at the commencement of the next Session of Congress, the sooner I can obtain your answer the more useful it may be to me:1. What were the measures of length—of Land, of capacity, and Weights used in Louisiana, before the Cession to the United States?2. Were they of French, or of Spanish Origin, or of both?3. Are they, or any of them, still in use among the Inhabitants?4. If they are, what are the proportions between them and the weights and measures of the United States—If they used a pound for instance, what was its weight in English Troy Grains—If an Aune what was its length in English Inches—If a Pinte what were its contents—If a foot what where its dimensions, if a Boisseau what where its proportion to our Bushel—If an Arpent, how many were its square feet English Measure?5. If both French and Spanish Weights and Measures were in use what were the proportions between them?6. If the former Weights and measures are yet in common use, are the new ones equally so?7. Were there formerly any Police Laws for the accuracy of Weights and Measures; or any public Standards kept?8. If the old and new Weights and Measures are equally in use, the old Inhabitants complain of any inconvenience arising from the Change?Any other information relating to the Subject, which you may think interesting, will also be very acceptable.I am, Dear Sir, with great esteem and attachment, faithfully yours.
				
					John Quincy Adams
				
				
			